Citation Nr: 0403814	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of post-operative right lateral meniscectomy with 
traumatic arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for 
lateral instability, right knee.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of post-operative realignment of extensor 
mechanism, left knee with traumatic arthritis.
 

ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claims on appeal.

As a procedural matter, the Board notes that only the issues 
listed on the title page are current ready for appellate 
review.  There are multiple other issues which are in various 
states of development at the RO; however, the Board does not 
have jurisdiction over any issues other than those listed.  

After a review of the claims file, the Board finds that a 
remand is in order.  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities are worse that currently evaluated.  In May 
2003, he asserted that "many medical visits have been made" 
but the Board notes that there has been no medical evidence 
associated with the claims file since mid-2002.  Further, it 
has been some time since the most recent VA examination was 
undertaken.  In view of the veteran's on-going complaints, 
the medical evidence received to date, the contentions 
advanced, and the posture of the case at this time, the Board 
finds that additional development in this area is indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify all medical care provider who 
have treated him for knee problems since 
mid-2002.  He should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  Whether or 
not the veteran responds, obtain 
outpatient treatment records related to 
the claims on appeal from the VA Medical 
Center (VAMC) in Biloxi, Mississippi, for 
the period from August 2002 to the 
present. 

2.  After obtaining the appropriate 
release, obtain medical records from M.F. 
Longnecker, Jr., M.D., P.O. Box 4729, 
Biloxi, Mississippi, 39535-4729, from 
December 2002 to the present.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of both knees, describe 
symptoms exhibited by the veteran to 
include any ankylosis, recurrent 
subluxation, lateral instability, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

